Writ of certiorari dismissed and determination of the board of police affirmed, with ten dollars costs and disbursements to the defendants. Held, we think that the evidence in this record is insufficient to warrant the removal of the relator because of misconduct growing out of the strikes, but that there is sufficient evidence upon some of the other charges to make a question of fact for the board and we feel that we are bound by their decision upon those questions, and, therefore, the writ should be dismissed. All concur, except Lambert, J., who dissents.